*512OPINION
By THE COURT:
Submitted on application of appellant to certify our judgment to the Supreme Court as being in conflict with the judgment of the Court of Appeals of the First District of Ohio in Hilling v City of Cincinnati, 54 Oh Ap. 293, 8 OO 17.
Counsel for appellant quotes from our opinion at page 6, “We have not examined the Code as it relates to municipal assessments,” then makes the observation, “without such an examination may we respectfully ask how any court could possibly decide whether the two assessments do or do not fall into the same category.. We can now only hope this Court will not, by its decision on this motion, prevent us from having this case reviewed by a court which will make such an examination.’” If counsel will again read our opinion at the bottom of page 5 and page 6, it will be found that we were satisfied to rely upon the language of the opinion of the court in the case upon which counsel for appellant here rely. The court in the Lingo case, 13 O. C. C. 337, expressly stated that “The same rule does not apply to an assessment made by a municipal corporation as it does to the lien of a state for taxes. * * *”
As we stated in our original opinion there are points of difference between Hilling, et al, v Cincinnati, and the instant cause. However, they are very much alike in particulars and we are agreeable to resolving any doubt in favor of the certification and will, therefore, make the certification as prayed and the Supreme Court can pass upon the questions presented on this appeal.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.